DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  line 1 recites “moving the second linkage is driven by a drive mechanism.”  This should be rephrased as --the second linkage is driven by a drive mechanism—or similar.  
Claim 4 is objected to because of the following informalities:  the claim does not end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortelli US 5,806,795 (hereafter Ortelli 795).
Regarding claim 1, Ortelli 795 discloses a method of maneuvering an aircraft into a desired position, comprising: 
affixing a steering assembly 5-10 to a contactor 2a of the aircraft 2
an anchor 6, 7, 
a first linkage 8 connected to the anchor, and 
a second linkage 9 coupled to the first linkage; and 
moving the second linkage relative to the first linkage to steer the contactor of the aircraft (column 3, line 38-column 4, line 15).

    PNG
    media_image1.png
    323
    512
    media_image1.png
    Greyscale

Figure 1- Ortelli 795 Figure 2
Regarding claim 2, Ortelli 795 discloses the invention as claimed as detailed above with respect to claim 1.  Ortelli 795 also discloses that the anchor 6, 7 is configured to move fore and aft with the aircraft, and wherein at least one of moving the second linkage relative to the first linkage and moving the anchor is controlled remotely (cylinder 9c is inherently operated remotely).
Regarding claim 3, Ortelli 795 discloses the invention as claimed as detailed above with respect to claim 1.  Ortelli 795 also discloses that moving the second linkage is driven by a drive mechanism 9c
Regarding claim 4, Ortelli 795 discloses the invention as claimed as detailed above with respect to claim 1.  Ortelli 795 also discloses that the steering assembly is affixed to an axle of the contactor (column 3, lines 27-34).
Regarding claim 5, Ortelli 795 discloses the invention as claimed as detailed above with respect to claim 1.  Ortelli 795 also discloses that the second linkage 9 is affixed to the contactor 2a.
Regarding claim 6, Ortelli 795 discloses the invention as claimed as detailed above with respect to claim 1.  Ortelli 795 also discloses that at least one of moving the second linkage 9 and moving the anchor 6, 7 is repeated.  In this case, the anchor is moved out to meet the aircraft, and then moved to relocate the aircraft.  Likewise, the second linkage is moved to affix the aircraft, and then moved to relocate the aircraft (column 3, line 38-column 4, line 15).
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortelli US 6,176,671 (hereafter Ortelli 671).
Regarding claim 1, Ortelli 671 discloses a method of maneuvering an aircraft into a desired position, comprising: 
affixing a steering assembly 1, 4, 5 to a contactor 102a of the aircraft 102, the steering assembly including
an anchor 1, 
a first linkage 4 connected to the anchor, and 
a second linkage 5 coupled to the first linkage; and 
moving the second linkage relative to the first linkage to steer the contactor of the aircraft (column 3, line 59-column 4, line 29).

    PNG
    media_image2.png
    340
    482
    media_image2.png
    Greyscale

Figure 2- Ortelli 671 Figure 2
Regarding claim 2, Ortelli 671 discloses the invention as claimed as detailed above with respect to claim 1.  Ortelli 671 also discloses that the anchor 1 is configured to move fore and aft with the aircraft, and wherein at least one of moving the second linkage relative to the first linkage and moving the anchor is controlled remotely (cylinder 15 is inherently operated remotely).
Regarding claim 3, Ortelli 671 discloses the invention as claimed as detailed above with respect to claim 1.  Ortelli 671 also discloses that moving the second linkage is driven by a drive mechanism 15 (column 3, lines 31-33).
Regarding claim 4, Ortelli 671 discloses the invention as claimed as detailed above with respect to claim 1.  Ortelli 671 also discloses that the steering assembly is affixed to an axle 16, 17 of the contactor (column 3, lines 45-49).
Regarding claim 5, Ortelli 671 discloses the invention as claimed as detailed above with respect to claim 1.  Ortelli 671 also discloses that the second linkage 5 is affixed to the contactor 102a
Regarding claim 6, Ortelli 671 discloses the invention as claimed as detailed above with respect to claim 1.  Ortelli 671 also discloses that at least one of moving the second linkage 5 and moving the anchor 1 is repeated.  In this case, the anchor is moved out to meet the aircraft, and then moved to relocate the aircraft.  Likewise, the second linkage is moved to affix the aircraft, and then moved to relocate the aircraft (column 3, line 59-column 4, line 29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seay US 3,830,452 and Bernard US 4,529,152 both teach remotely operated aircraft maneuvering systems for ship’s decks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MARC BURGESS/Primary Examiner, Art Unit 3642